DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3 January 2022 has been entered.  Currently Claims 21-31, 34-44 are pending. 

Claim Objections
Claim 41 is objected to because of the following informalities:  the claim depends on itself and is interpreted to depend on Claim 30.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 30, 33-38, 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Groschen (U.S. PG Publication No.  2002/0196333). 
Regarding Claim 30 and 44, Groschen discloses in Figures 1-3, a mirror assembly 10 comprising: a head portion 12 comprising a mirror surface 14; a base portion 40 supporting the head portion 12, a speaker 25; a touch sensor 18 configured to receive a user input (touch screen display 100 with input 102 Fig 3) configured to receive a directional user input (the direction of a user’s finger being at least perpendicular to the screen); and a controller (micro controller 20) configured to receive a signal from the touch sensor input 102 to control a function of the mirror assembly 10 (See Figure 3 where the controller controls lights, printers projectors para 0038) and a light source 90 disposed at a periphery of the mirror surface 14 (the touch screen display 100 is coupled to the interface 102 relaying inputs to the control unit 20 of the micro control subsystem 108 Para 0033 and the subsystem is configured to control switch selectors 62 for activating the light sources 90 Para 0038). 
Groschen discloses does not explicitly disclose the base portion 40 comprising the speaker 25 and the touch sensor is to control a volume of sounds emitted from the speaker and the light source 90 comprising at least one light emitting diode.
It would have been obvious to one of ordinary skill in the art at the time of filing to move the speaker to the base to reduce the amount of parts in the mirror housing moving it to the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
The examiner takes Official Notice that the use of LEDs is old and well known in the illumination art.  It would have been obvious to one of ordinary skill in the art at the time of filing to substitute an LED for the light source 90 in the system of Groschen. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production, over other light sources.
In addition, Groschen discloses that the touch screen 18 can be used to implement a variety of commands (Para 0023) but does not explicitly disclose the touch screen 18 controls the volume of sounds of the speaker 25. 
In this case, selecting a given command such as volume control of the speaker would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application such as muting or reducing/increasing volume depending on the environment used it. 
Regarding Claim 33-35 and 37, Groschen discloses the mirror assembly of Claim 30, wherein the one or more light settings comprises brightness (various intensities or colors such as daytime or nighttime brightness can be employed, Para 0030). 
Regarding Claim 36, Groschen discloses in Figures 1-2, the mirror assembly of Claim 21, wherein the user input is a touch at a specific area of the touch sensor (Para 0040).
Regarding Claim 38, Groschen discloses in Figures 1-2, the mirror assembly of Claim 21, wherein the base portion 40 comprises a shaft 42 and a base 40.
Regarding Claim 41, Groschen is seen to disclose the light source emit light based on preset light settings (selector switches corresponding to daytime lighting or nighttime lighting that modifies intensity or number of lights based on users preferred light setting Para 0030).
.

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Groschen as applied to claim 30 above, and further in view of   Yang (CN 111759073 A). 
Regarding Claims 39-40, Groschen does not disclose the mirror assembly is configured to wirelessly communicate with a mobile device wherein the controller is configured to adjust one or more settings of the mirror assembly based on an input received from a software module or app on the mobile device.
Yang discloses a mirror assembly than communicate with a computer such as a mobile device to adjust the setting (See Pg 18, second Para of translation). 
It would have been obvious to one of ordinary skill in the art to configure the mirror assembly to communicate with a mobile phone.  All the claimed elements in Groschen and Yang were known in the prior art and one skilled in the art could have combined the mobile phone connectivity with the mirror assembly of Groschen as claimed with no change in their respective functions, and the combination would have yielded the predictable result providing a convenient method of controlling the functionality of the mirror such as light settings to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
6 January 2022 have been fully considered but they are not persuasive.  
The applicant argues that the Examiner has not established the control unit receives a signal from the touch screen and control the lighting elements.  The Examiner disagrees as for further elaborating the Groschen clearly discloses this feature or function in Figure 3 being the circuit) t (as established in Para’s 0033 and 0038). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., discretional finger movement being a user swipe or drag in one direction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The applicant is respectfully advised that claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).  See also In re American Academy of Science Tech Center, 70 USPQ2d. 1827 (Fed. Cir. May 13, 2004). MPEP § 2111.01. Therefore, the directional finger movement can be interpreted to mean any direction including a perpendicular movement of the finger relative to the touch screen. 

Allowable Subject Matter
Claims 21-29 and 42-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The art does not teach or show alone or in combination the mirror assembly having a display configured to show product recommendations based on a complexion skin tone or hair color
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishikazi (U.S. Patent No. 7,500,755) discloses a mirror that captures data of user including hair color and the user then selects hair styles or clothing items to attach to image. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/            Primary Examiner, Art Unit 2875